Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Downey et al (U.S Pub 2017/0254173) (“Downey”) in view of Pisklak et al (U.S Pub 2014/0048267) (“Pisklak”), and further in view of Daugherty et al (U.S Patent 4,002,483) (“Daugherty”).
Regarding Claim 1, Downey discloses a downhole tool comprising:
a cylindrical housing (Figure 1; Page 1, paragraph [0015], #10);
a sleeve disposed in the cylindrical housing, forming an annular space between the sleeve and the cylindrical housing (Page 1, paragraphs [0010] and [0011]; Page 3, paragraph [0027]); and

wherein upon setting the tool cement composition provides an annular seal having a fluid leakage of less than 750 ml over 15 minutes at a pressure of 7500 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]). 

Downey, however, fails to expressly disclose wherein the cement composition comprises sand, a silicon-containing material, a dispersant, and water.
Pisklak teaches the apparatus above wherein the cement composition comprises a silicon-containing material, a dispersant, and water (Abstract; paragraphs [0011]-[0012]; Page 2, paragraphs [0012]-[0014]; Page 3, paragraphs [0019]-[0020] and [0021]) for the purpose of mixing the cement composition in order to provide a pumpable cement slurry in order to provide a seal in the annular space in a wellbore (Abstract; Page 1, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to include a silicon-containing material, a dispersant, and water as taught by Pisklak, because doing so would allow the cement composition to mix and form a pumpable cement slurry that is suitable to provide a seal in the annular space in a wellbore.

Daugherty further teaches the apparatus above wherein the cement composition comprises sand (Abstract; Col 3, lines 39-60; Col 10, lines 26-45; Col 12, lines 45-61; Col 18, lines 57-62) for the purpose of providing an expansive cement composition that can expand in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to incorporate sand, as taught by Daugherty, because doing so would provide an expansive cement composition that expands in extreme conditions and enhances the compressive strength of seals in downhole wellbore formations.

Regarding Claim 2, Downey discloses the tool of claim 1, wherein the inner surface of the cylindrical housing comprises one or more ribs, wedges, indentations, or combinations thereof that aid resistance to axial movement of the annular seal (Page 2, paragraphs [0017] and [0018]; paragraph [0021]) 

Regarding Claim 3, Downey discloses the tool of claim 1, wherein the sleeve comprises a valve (Page 1, paragraph [0011]; Page 2, paragraphs [0017]-[0018]).

Regarding Claim 4, Downey discloses the tool of claim 3, wherein the valve is a one-way valve which permits flow in a single direction (Page 1, paragraph [0011]; Page 2, paragraphs [0017]-[0018]).

Regarding Claim 5, Downey discloses the tool of claim 1, wherein the cement comprises Portland cement, pozzolana cement, gypsum cement, shale cement, acid/base cement, phosphate cement, high alumina content cement, slag cement, silica cement, high alkalinity cement, 

Regarding Claim 6, Downey in view of Daugherty teach the tool of claim 1, wherein the sand has a particle size of equal to or greater than about 0.0070 inches (80 mesh) and equal to or less than about 0.0331 inches (20 mesh) (Daugherty:  Abstract; Col 3, lines 39-60; Col 10, lines 26-45; Col 12, lines 45-61; Col 18, lines 57-62).

Regarding Claim 7, Downey in view of Daugherty teach the tool of claim 1, wherein the sand is present in the tool cement composition in an amount of from about 60 %BWOC to about 80 %BWOC, alternatively from about 65 %BWOC to about 80 %BWOC, alternatively from about 70 %BWOC to about 80 %BWOC (Daugherty:  Abstract; Col 3, lines 39-60; Col 10, lines 26-45; Col 12, lines 45-61; Col 18, lines 57-62).

Regarding Claim 8, Downey in view of Pisklak teach the tool of claim 1, wherein the silicon-containing material comprises silica flour, silica fume, fumed silica, micro fine silica, fly ash, pozzolan, zeolites, volcanic glass, powdered glass, perlite, pumice, natural glasses, synthetic glasses, metakaolin, or combinations thereof (Pisklak:  Abstract; paragraph [0011]; Page 2, paragraphs [0012]-[0014]; Page 3, paragraphs [0019]-[0020] and [0021]).

Regarding Claim 9, Downey in view of Pisklak teach the tool of claim 1, wherein the silicon-containing material has a particle size of equal to or less than about 0.0035 inches (170 

Regarding Claim 10, Downey in view of Pisklak teach the tool of claim 1, wherein the silicon-containing material is present in the tool cement composition in an amount of from about 20 %BWOC to about 40 %BWOC, alternatively from about 20 %BWOC to about 30 %BWOC, alternatively from about 25 %BWOC to about 30 %BWOC (Pisklak:  Abstract; paragraph [0011]; Page 2, paragraphs [0012]-[0014] and [0016]; Page 3, paragraphs [0019]-[0020] and [0021]).

Regarding Claim 11, Downey in view of Pisklak teach the tool of claim 1, wherein the dispersant comprises sulfonated acetone formaldehyde condensate, naphthalene sulfonate, sodium naphthalene sulfonate, sodium acid pyrophosphate (SAPP), ammonium lignosulfonate salt, metal lignosulfonate salts, phosphates, polyphosphates, organophosphates, phosphonates, tannins, leonardite, polyacrylates having a molecular weight less than about 10,000, or combinations thereof (Pisklak:  Abstract; paragraph [0011]; Page 2, paragraphs [0012]-[0014] and [0016]; Page 3, paragraphs [0019]-[0020] and [0021]).

Regarding Claim 12, Downey in view of Pisklak teach the tool of claim 1, wherein the dispersant is present in the tool cement composition in an amount of from about 0.7 %BWOC to about 1.5 %BWOC, alternatively from about 0.7 %BWOC to about 1.1 %BWOC, alternatively from about 0.8 %BWOC to about 1 %BWOC (Pisklak:  Abstract; paragraph [0011]; Page 2, paragraphs [0012]-[0014] and [0016]; Page 3, paragraphs [0019]-[0020] and [0021]).

Regarding Claim 13, Downey in view of Pisklak teach the tool of claim 1, wherein the water is present in the tool cement composition in an amount of from about 30 %BWOC to about 40 %BWOC, alternatively from about 32 %BWOC to about 38 %BWOC, alternatively from about 34 %BWOC to about 36 %BWOC (Pisklak:  Abstract; paragraph [0012]; Page 2, paragraphs [0012]-[0014] and [0016]; Page 3, paragraphs [0019]-[0020] and [0021]).

Regarding Claim 14, Downey discloses the tool of claim 1, wherein the annular seal has a fluid leakage of less than 750 ml over 5 minutes at a pressure of 8000 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]).

Regarding Claim 15, Downey discloses the tool of claim 1, wherein the annular seal has a fluid leakage of less than 750 ml over 5 minutes at a pressure of 8500 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]).

Regarding Claim 16, Downey discloses the tool of claim 1, wherein the annular seal has a fluid leakage of less than 750 ml over 15 minutes at a pressure of 9000 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]).

Regarding Claim 17, Downey discloses a method of making a downhole tool, comprising:

placing a tool cement composition in the annular space (Page 1, paragraph [0011]; Page 2, paragraph [0019]), wherein the tool cement composition comprises a cement (Page 2, paragraph [0019]); and
allowing the tool cement composition to cure to form an annular seal between an outer surface of the sleeve and an inner surface of the cylindrical housing (Page 1, paragraphs [0010] and [0011]; Page 3, paragraph [0027]),
wherein the annular seal has a fluid leakage of less than 750 ml per 15 minutes at a pressure of 7500 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]).

Downey, however, fails to expressly disclose wherein the cement composition comprises sand, a silicon-containing material, a dispersant, and water.
Pisklak teaches the apparatus above wherein the cement composition comprises a silicon-containing material, a dispersant, and water (Abstract; paragraphs [0011]-[0012]; Page 2, paragraphs [0012]-[0014]; Page 3, paragraphs [0019]-[0020] and [0021]) for the purpose of mixing the cement composition in order to provide a pumpable cement slurry in order to provide a seal in the annular space in a wellbore (Abstract; Page 1, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to include a silicon-containing material, a dispersant, and water as taught by Pisklak, because doing so would allow 

Daugherty further teaches the apparatus above wherein the cement composition comprises sand (Abstract; Col 3, lines 39-60; Col 10, lines 26-45; Col 12, lines 45-61; Col 18, lines 57-62) for the purpose of providing an expansive cement composition that can expand in extreme conditions and enhance the compressive strength of seals in downhole wellbore formations (Abstract; Col 3, lines 21-39; Col 8, lines 1-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to incorporate sand, as taught by Daugherty, because doing so would provide an expansive cement composition that expands in extreme conditions and enhances the compressive strength of seals in downhole wellbore formations.

Regarding Claim 18, Downey discloses the method of claim 17, wherein allowing the tool cement composition to cure comprises keeping the tool under water during curing (Page 1, paragraphs [0010] and [0011]; Page 3, paragraph [0027]).

Regarding Claim 19, Downey discloses a method of servicing a wellbore penetrating a subterranean formation (Abstract), comprising:
running casing coupled to a tool into the wellbore (Abstract; Page 1, paragraph [0011]), wherein the tool comprises:
a cylindrical housing (Figure 1; Page 1, paragraph [0015], #10);

a tool cement composition disposed in the annular space (Page 1, paragraph [0011]; Page 2, paragraph [0019]), wherein prior to setting the tool cement composition comprises a cement (Page 2, paragraph [0019]); and
wherein upon setting the tool cement composition provides an annular seal having a fluid leakage of less than 750 ml per 15 minutes at a pressure of 7500 psi and a temperature of 400 °F (Abstract; Page 1, paragraphs [0003], [0013] and [0014]; paragraph [0020]); and
placing a wellbore cement composition into all or a portion of an annular space formed between the casing and the wellbore (Page 1, paragraphs [0010] and [0011]; Page 3, paragraph [0027]).

Downey, however, fails to expressly disclose wherein the cement composition comprises sand, a silicon-containing material, a dispersant, and water.
Pisklak teaches the apparatus above wherein the cement composition comprises a silicon-containing material, a dispersant, and water (Abstract; paragraphs [0011]-[0012]; Page 2, paragraphs [0012]-[0014]; Page 3, paragraphs [0019]-[0020] and [0021]) for the purpose of mixing the cement composition in order to provide a pumpable cement slurry in order to provide a seal in the annular space in a wellbore (Abstract; Page 1, paragraph [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to include a silicon-containing material, a dispersant, and water as taught by Pisklak, because doing so would allow 

Daugherty further teaches the apparatus above wherein the cement composition comprises sand (Abstract; Col 3, lines 39-60; Col 10, lines 26-45; Col 12, lines 45-61; Col 18, lines 57-62) for the purpose of providing an expansive cement composition that can expand in extreme conditions and enhance the compressive strength of seals in downhole wellbore formations (Abstract; Col 3, lines 21-39; Col 8, lines 1-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cement composition of Downey to incorporate sand, as taught by Daugherty, because doing so would provide an expansive cement composition that expands in extreme conditions and enhances the compressive strength of seals in downhole wellbore formations.

Regarding Claim 20, Downey discloses the method of claim 19, wherein the tool is a float shoe, a float collar, or a landing collar (Figure 1; Page 1, paragraph [0015]; Page 3, paragraph [0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sullaway et al (U.S Patent 5,472,053) – discloses a floating apparatus comprising a casing string that includes a body portion comprising an upper seal above the upper end of the 
	Nahm et al (U.S Patent 5,351,759) – discloses a cementitious composition slurry that is forced through a valve and out of a float shoe, displacing into the annulus and curing to form a hardened mass (Abstract; Col 4, lines 9-39).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674